Title: To James Madison from John Baptiste Sartori, 1 June 1801 (Abstract)
From: Sartori, John Baptiste
To: Madison, James


1 June 1801, Philadelphia. Explains that private business has required his return to the U.S. Before his departure, he appointed his father vice-consul in Rome and Stefano Desplas vice-consul at Civitavecchia, “the principal Port in the Roman Territory.” Requests that his absence be excused. Has today received a letter from Desplas of 10 Mar. reporting Tripoli’s threat of a declaration of war if “Customary Tribute” had not arrived by 15 Apr. Encloses a list of American vessels entering Civitavecchia in 1800.
 

   
   RC (DNA: RG 59, CD, Rome, vol. 1). 2 pp. Enclosure not found. The Senate had approved Adams’s nomination of Sartori as consul at Rome on 26 June 1797 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:247).



   
   A full transcription of this document has been added to the digital edition.

